Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Receipt of Applicant’s Amendment, filed 05/16/2022 is acknowledged.
Claims 1-20 are pending in this application.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 	Applicant Argument(s): 
Applicant argues that the stale LSN and last committed LSN must be different.
Examiner respectfully submits that the two LSN do not necessarily differ. Claim merely states that stale LSN is an LSN that is associated with a write I/O committed by the at least one active component and the first component while last committed LSN is an LSN associated with a last write I/O that was committed to the first component. Examiner can interpret the claim language of write I/O committed by the at least one active component and the first component to be the same write I/O that is committee to the first component by the first component. Therefore, it is not necessary that stale LSN and last committed LSN be different from each other.
Applicant argues that McCline teaches away the present invention because of language “equal to or less than the stale LSN” found in the claims and where McCline teaches less current versions are eliminated, or equal to is taught. Firstly, equal is included in the “or” statement which is taught by McCline as admitted by Applicant. Secondly, McCline is applied to show tracking of ranges and not deleting of older data. Therefore, the McCline reference does not teach away from the claimed limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al., U.S. Patent Pub. No. 2018/0032257, published on 2/1/2018 (hereinafter Xiang) in view of McCline et al., U.S. Patent No. 8,818,943 (hereinafter McCline).
Regarding claim 1, Xiang in the analogous art of replica resynchronization teaches:
A method for synchronizing a stale component of a distributed data object, the method comprising: (See Xiang [0002], [0062], and [0059]-[0060], as well as claim 1 wherein the invention is implemented as a method. See Fig. 1 and [0008]-[0011] wherein purpose is resynchronizing (i.e. synchronizing stale) distributed data objects for replicas/mirrors).
detecting, by a processor, a first component of a plurality of mirrored components of the distributed data object becoming available from an unavailable state, wherein the first component is stale with respect to at least one active component of the plurality of mirrored components, the at least one active component remaining available when the first component was in the unavailable states; (See Xiang Fig. 2 and [0010], [0014], [0021], [0026], and [0045] wherein first component (i.e. first replica) is determined to have “become available” after being unavailable and requires resynchronization updates (i.e. is stale) with respect to other active components such as second replica (or a replica of an original data structure). See also [0060]-[0066] and particularly [0063] operations performed by a processor).
identifying, by the processor, a stale log sequence number (LSN) and a last committed LSN associated with the first component, wherein the stale LSN is an LSN associated with a write I/O that was committed by the at least one active component and the first component, prior to the first component transitioning to the unavailable state, and wherein the last committed LSN is an LSN associated with a last write I/G that was committed to the first component prior to the first component transitioning to the unavailable state; (See Xiang [0029] and [0043] wherein last committed LSN is identified as “last operation sequence number” from a log for the object as “last write” that was “synchronized” (i.e. committed) on first and all other components and serves as a update/stale tracking indicator. Further, a stale LSN is identified as the sequence number prior to the unavailability and changes made post unavailability of the replica but prior to the unavailability of the original data structure.).”
creating, by the processor, a synchronization bitmap of the first component associated with ... the identified last committed LSN, wherein the synchronization bitmap is configured to track changes to data blocks of the first component that occur after the first component becomes available; (See Xiang [0029]-[0030] as well as [0012]-[0013] and [0022] wherein resyncing bitmap (i.e. synchronization bitmap) is created for first replica/component and associated with the last committed LSN as “last operation sequence number ... before the replica became unavailable.” Such resynching bitmap is used to track changes to blocks after the component becomes available again, such as the blocks as they are changed by resynchronization copying. Note how the LSN is “associated” with the claimed bitmap is broad as currently recited. See also Fig. 2 and [0026]-[0027]).
identifying, by the processor, a second component of the plurality of mirrored components based on the second component including a tracking bitmap associated with an LSN that is equal to or less than the stale LSN of the first component: and (See Xiang [0029]-[0030] and [0043] wherein the identified equal LSN number of the last commit is associated as the “unique identifier of the tracking bitmap(s) created in response to the replica becoming unavailable. See further [0013] and [0024]- [0026]).
synchronizing, by the processor, the first component with data from the second component based on changed data blocks indicated in the tracking bitmap included in the second component, wherein the synchronizing includes updating the synchronization bitmap to track changes made to data blocks of the first component, whereby the first component is synchronized with the second component such that the first component is no longer stale and the synchronization bitmap tracks changes made to the first component during synchronization. (See Xiang Fig. 2 and [0014], [0021], [0023], and [0026]-[0027] first replica/component is resynchronized with data from the second replica/component based on changed blocks in the tracking bitmap from second replica/component and as in [0027] the resyncing/synchronization bitmap is updated based on the copied data that is making changes and thus tracked by the resyncing bitmap. After resynchronization completes, the first replica is synchronized with the second replica and no longer stale, and the resyncing bitmap has tracking changes made during the resynchronization. See also [0047]-[0052)).
Xiang does not explicitly teach limiting the synchronization bitmap based on a range from the identified LSNs as:
[creating a synchronization bitmap of the first component associated with] an inclusive LSN range from the identified stale LSN to the identified last committed LSN, (Note as above the stale LSN and the identified last committed LSN may be the same LSN, such that the claimed “range” is simply that single LSN. However, Xiang does not explicitly discuss the single LSN used as an identifier as representing range).
However, McCline in the analogous art of mirror resynchronization teaches:
[creating a synchronization bitmap of the first component associated with] an inclusive LSN range from the identified stale LSN to the identified last committed LSN, (See McCline Fig. 6 and col. 5:1-30 wherein synchronization log is associated with LSNs of last checkpoint (i.e. last committed LSN across mirrors) and oldest possible page LSN (i.e. stale as committed) as a range associated with synchronization tracking. As in Fig. 6 “Mirror DB” was offline and now coming back online and has staleLSN as 330 and last committed LSN 350, which such range is as described associated with the tracking/synchronization log (e.g. bitmap as in Xiang) to order and resynchronizes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCline with the teachings of Xiang. One having ordinary skill in the art would have been motivated to use the LSN range identification and sorting for resynchronization as in McCline with the specific tracking and resyncing bitmaps for resynchronization of a mirror/replica that was unavailable and now becomes available in order to avoid sending multiple writes/changes captured that to not need to be resynchronized thereby increasing efficiency, reducing resync/repair time, and avoiding chasing-the-tail of the log/bitmap of changes. See McCline col. 1:25-45 and col. 5:50-64.

Regarding claim 2, Xiang in view of McCline as applied above to claim 1 further teaches:

The method of claim 1, further comprising: detecting, by the processor, the first component of the plurality of mirrored components transitioning into the unavailable state prior to the first component becoming available; based on detecting the first component transitioning into the unavailable state, creating, by the processor, the tracking bitmap in the second component; (See Xiang [0013] when first replica/component becomes unavailable “tracking bitmap can be generated” at one or more hosts/replicas/mirrors of the same object).
associating, by the processor, a last committed LSN of the second component with the tracking bitmap; and (See Xiang [0029] tracking bitmap associated with id/identifier as last committed to start the tracking bitmap).
wherein the tracking bitmap is updated based on a data block of the second component being changed. (See Xiang [0013], [0024]-[0025], and [0029] tracking bitmap indicates modifications./changes to second replica while first replica is unavailable).

Regarding claim 3, Xiang in view of McCline as applied above to claim 1 further teaches:

The method of claim 1, wherein values of the stale LSN and the last committed LSN are different from each other. (See Xiang [0013], [0024]-[0025], and [0029] wherein “one or more tracking bitmaps” are created and maintained for “each host that hosts a replica of the same object” which is each component/mirror. And each is associated with the LSN identifier in the same fashion. [0042: “The map of bits can include a respective bit for each range of memory addresses of the object. Each bit may indicate whether data stored at its respective range of one or more memory addresses has been modified while the first replica is unavailable.”] See figure 2 here tracking bitmap represents changes recorded after replica becomes unavailable which illustrates session number for the changed data for the changes made is different from prior to the change being made.). Xiang teaches multiple replicated objects being stored in multiple hosts. For example looking to figure 1 and paragraphs 17-20, one can see labels 118 and 116, host 140-A, and host 140-B. The hosts store replicas of own host 110’s data objects. Id. On paragraph 19, it is explained that when the replicated object is modified, the hosts synch the changes to all hosts or just the available host. Therefore, host 140-A and 140-B do not necessarily hold the same last I/O. Looking to the claim 1 and applicant’s argument, stale LSN can be the sequence number held by host 140-A and last committed LSN can be the sequence number held by Host 140-B. Later in the process, all the hosts can be synchronized to hold the same data.

Regarding claim 4, Xiang in view of McCline as applied above to claim 1 further teaches:

The method of claim 1, further comprising:
detecting, by the processor, a third component of the plurality of mirrored components becoming available from an unavailable state, wherein the third component is stale with respect to at least one active component; (See Xiang first as in [0008], [0012], and [0041] wherein the reference is clear there is any number of replica hosts and includes at least an owner, first, and second. Then as in [0009] it is clear that any of the replicas may be unavailable and become unsynchronized (i.e. stale) to include a third/other replica. Then, the described resynchronization operations would be the same as in claim 1 for a third replica including Xiang Fig. 2 and [0010], [0014], [0021], [0026], and [0045] wherein component (i.e. third replica) is determined to have “become available” after being unavailable and requires resynchronization updates (i.e. is stale) with respect to other active components such as first replica. See also [0060]-[0066] and particularly [0063] operations performed by a processor).
identifying, by the processor, a stale LSN and a last committed LSN associated with the third component; (See Xiang [0029] and [0043] wherein a stale/last committed LSN is identified as “last operation sequence number” from a log for the object as “last write” that was “synchronized” (i.e. committed) on third and all other components and serves as a update/stale tracking indicator. Note that the stale LSN and last committed LSN as claimed can both be the same LSN, that is the last committed LSN on the first component which was also synchronized/committed with other active components).”
creating, by the processor, a synchronization bitmap of the third component associated with an inclusive LSN range of the identified stale LSN associated with the third component to the identified last committed LSN associated with the third component, wherein the synchronization bitmap of the third component is configured to track changes to data blocks of the third component that occur after the third component becomes available; (See Xiang [0029]-[0030] as well as [0012]- [0013] and [0022] wherein resyncing bitmap (i.e. synchronization bitmap) is created for replica/component being resynchronized (i.e. third component) and associated with the last committed LSN as “last operation sequence number ... before the replica became unavailable.” Such resynching bitmap is used to track changes to blocks after the component becomes available again, such as the blocks as they are changed by resynchronization copying. Note how the LSN is “associated” with the claimed bitmap is broad as currently recited. See also Fig. 2 and [0026]-[0027)).
identifying, by the processor, the first component of the plurality of mirrored components based on the first component including the synchronization bitmap of the first component associated with the inclusive LSN range of the synchronization bitmap of the first component that includes an LSN equal to or less than the stale LSN of the third component; and (See Xiang [0029]-[0030] and [0043] wherein the identified equal LSN number of the last commit is associated as the “unique identifier of the tracking bitmap(s) created in response to the replica becoming unavailable. See further [0013] and [0024]-[0026]. Note as in [0013] tracking/sync bitmap is for each host with a replica).
synchronizing, by the processor, the third component with data from the first component based on changed data blocks indicated in the synchronization bitmap of the first component, wherein the synchronizing includes updating the synchronization bitmap of the third component to track changes made to data blocks of the third component. (See Xiang Fig. 2 and [0014], [0021], [0023], and [0026]-[0027] replica/component (e.g. third) is resynchronized with data from the first/other replica/component based on changed blocks in the tracking bitmap from first/other replica/component and as in [0027] the resyncing/synchronization bitmap is updated based on the copied data that is making changes and thus tracked by the resyncing bitmap. After resynchronization completes, the replica (e.g. third) is synchronized with the other replica (e.g. first) and no longer stale, and the resyncing bitmap has tracking changes made during the resynchronization. Note as in [0013],[0024], and [0044] each tracking bitmap is updated at each replica that is online/available and as in [0047]-[0049] combines the obtained tracking bitmaps).

Regarding claim 5, Xiang in view of McCline as applied above to claim 1 further teaches:

The method of claim 1, further comprising: detecting, by the processor, the second component becoming unavailable; and based on detecting the second component becoming unavailable and determining that the last committed LSN of the first component is in the inclusive LSN range of the synchronization bitmap of the first component, maintaining the synchronization bitmap of the first component, such that the synchronization bitmap of the first component tracks changes made to the first component while the second component is unavailable. (See Xiang [0013], [0024]- [0025], and [0029] wherein “one or more tracking bitmaps” are created and maintained for “each host that hosts a replica of the same object” which is each component/mirror. And each is associated with the LSN identifier in the same fashion. See also Fig. 2 resyncing bitmap 220 tracks changes on firstreplica/component while resyncing is not complete including if second replica is unavailable to complete synchronization).

Regarding claim 6, Xiang in view of McCline as applied above to claim 1 further teaches:

The method of claim 1, further comprising: committing, by the processor, to the first component, a write I/O associated with an LSN that is outside of the inclusive LSN range of the synchronization bitmap of the first component, wherein the last committed LSN of the first component is set to the LSN with which the committed write I/O is associated; and (See Xiang [0023] and [0026]-[0027], as well as [0046]-[0060] wherein a write outside the LSN identified in the resyncing bitmap is written when synchronizing data from second (e.g. data from tracking bitmap after LSN point) and the synchronization/resyncing bitmap LSNs are updated as modified in Fig. 2).
based on detecting the second component of the plurality of mirrored components becoming unavailable and determining that the last committed LSN of the first component is outside the inclusive LSN range of the synchronization bitmap of the first component, creating, by the processor, a tracking bitmap of the first component, wherein the tracking bitmap of the first component is associated with the last committed LSN of the first component. (See Xiang [0013], [0024]-[0025], and [0029] wherein “one or more tracking bitmaps” are created and maintained for “each host that hosts a replica of the same object” which is each component/mirror. And each is associated with the LSN identifier in the same fashion. See also Fig. 2 resyncing bitmap 220 tracks changes on first replica/component while resyncing is not complete including if second replica is unavailable to complete synchronization).

Regarding claim 7, Xiang in view of McCline as applied above to claim 1 further teaches:

The method of claim 1, wherein synchronizing the first component with data from the second component based on changed data blocks indicated in the tracking bitmap of the second component further includes copying changed data blocks from the second component to corresponding data blocks in the first component in an increasing order of logical addresses of the changed data blocks. (See Xiang [0021], [0025], [0027], [0049], [0054], and [0058] wherein synchronizing is done based on changed blocks indicated by tracking bitmap from other replica and writes copies of changed blocks from second replica to blocks in first replica based on logical addressing. See also [0012]-[0013] memory address is logical address.).

Regarding claims 8-14, these claims recite the identical limitations as in claims 1-7 respectively, but are directed to a “computer system with a “processor” and “computer readable medium.” Xiang as in [0059]-[0065] teaches the invention and same operations as cited above for a computer system implementation with a processor, medium, and memory. Thus, Xiang in view of McCline teaches claims 8-14 in the same fashion as cited for claims 1-7 including the additional computer system and components.

Regarding claims 15-20, these claims recite the identical limitations as in claims 1-6 respectively, but are directed to a “non-transitory computer storage medium having stored thereon program code executable by a computer system at a first site.” Xiang as in [0059]-[0065] teaches the invention and same operations as cited above for computer storage medium with code executed by a computer system at a sited. Thus, Xiang in view of McCline teaches claims 8-14 in the same fashion as cited for claims 1-7 including the additional computer system and components.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent prior art made of record but not relied upon for the rejections: Cc. US2019/0034505 (See Abstract and [0035]-[0039] change tracking bitmaps base don LSN of when replica goes offline and last recorded sequence number for identified LSN+1 resynchronization). d. US2015/0058306 (See Abstract and [0025]-[0026] as well as [0038]-[0040] journal/log based stale identification range to apply changes for resynchronization). e. US2019/0065092 (See Abstract and [0060]-[0063] LSN based identification of resynchronization stale components). f. US2021/0271691 (See Abstract and [0086]-[0100] tracking bitmaps for resynchronization including based on logical block number and capturing changes during resyncing). g. US 7,979,396 (See Abstract and col. 5:25-col.6:22 log sequence numbers and detect loss of connectivity for identifying range and proper order of transactions to resynchronize). h. US2008/0126443 (See Abstract and [0016] tracking bitmap based on journal for as in [0026] resynchronization). i. US2018/0349233 (See Abstract and [0022] generate delta bitmap based on log of changes for resynchronization). j. US 9,507,843 (See Abstract and col. 7:1-67 LSN based consistency point identification for resynching up data up to or for particular LSN view).

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 05/31/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156